Exhibit 10.37


SUB-SUBLEASE AGREEMENT
THIS SUB-SUBLEASE AGREEMENT (this “Sub-Sublease”) is made and entered into as of
the 14th day of July, 2016, by and between (i) ROSETTA STONE LTD., a Virginia
corporation (“Sub-Sublandlord”) and (ii) Snagajob.com, Inc., a Delaware
corporation, (“Sub-Subtenant”).
Recitals:
A.    Paramount Group, Inc. (as successor in interest to Waterview, L.P.)
(“Landlord”) and the Corporate Executive Board Company (“Tenant”) are parties to
that certain Deed of Lease dated as of August 16, 2004 (“Prime Lease”), pursuant
to which Tenant leases floors 4 - 24 (the “Prime Lease Premises”) in the
building located at 1919 North Lynn Street, Arlington, Virginia, (the
“Building”), at the rent and subject to the terms and conditions set forth in
the Prime Lease; and
B.    Tenant (as “Sublandlord”) and Rosetta Stone Ltd. (as “Subtenant”) are
parties to that certain Sublease Agreement dated as of October 6, 2008 (the
“Original Sublease”), as amended by First Amendment to Sublease Agreement dated
November 1, 2012 (the “First Amendment to Sublease,” and, together with the
Original Sublease, the “Sublease”), pursuant to which Subtenant subleases a
portion of the Prime Lease Premises consisting of the entire rentable area of
the 6th and 7th floors of the Building (the “Subleased Premises”) from
Sublandlord; and
C.    Subtenant (as “Sub-Sublandlord”) desires to sub-sublease to Sub-Subtenant,
and Sub-Subtenant desires to sub-sublease from Sub-Sublandlord a portion of the
Subleased Premises consisting of the entire rentable area of the seventh (7th)
floor of the Building (the “Sub-Subleased Premises”), containing approximately
31,281 rentable square feet as more particularly described in Exhibit D, upon
the terms and conditions set forth herein.
NOW THEREFORE, in consideration of the mutual covenants set forth herein, the
parties hereto agree as follows:
1.Recitals: Incorporation of Terms. The foregoing recitals, and, subject to
Section 6 hereof, the terms and provisions of the Sublease, are incorporated
herein by reference and are made a substantive part of this Sub-Sublease.
Capitalized terms not defined herein shall have the meanings ascribed to such
terms in the Sublease (and if not defined therein, then in the Prime Lease).
This Sub-Sublease is subject and subordinate to the Sublease and the Prime Lease
in all respects, unless otherwise stated herein. For all purposes under this
Sub-Sublease, the rentable area of the Sub-Subleased Premises is hereby
stipulated and agreed to be 31,281 rentable square feet, the rentable area of
the Sublease Premises is stipulated and agreed to be 62,562 rentable square feet
and the rentable area of the Building is hereby stipulated and agreed to be
625,062 rentable square feet,


1



--------------------------------------------------------------------------------




which rentable areas shall not be subject to further calculation, except in the
event of a change in the physical size of any such space.
2.    Sub-Subleased Premises.
(a)    Sub-Sublease; Condition of Sub-Subleased Premises. As of the Sub-Sublease
Commencement Date (defined in Section 3 below), Sub-Sublandlord shall
sub-sublease to Sub-Subtenant and Sub-Subtenant shall sub-sublease from
Sub-Sublandlord, the Sub-Subleased Premises upon the terms and conditions set
forth herein. Sub-Sublandlord shall tender possession of the Sub-Subleased
Premises to Sub-Subtenant on the Sub-Sublease Commencement Date, vacant of
occupants on the Sub-Sublease Commencement Date, with the removal,
reconfiguration, and other work described in subsections (b), (c) and (e) below
completed, and otherwise in broom-clean condition. Sub-Subtenant has fully
inspected the Sub-Subleased Premises and, subject to Sub-Sublandlord’s removal
and reconfiguration obligations set forth in subsections (b) and (c) below,
Sub-Subtenant shall accept the Sub-Subleased Premises in its “as is,” “where-is”
condition as of the date hereof, including without limitation all mechanical,
electrical and plumbing systems servicing the Sub-Subleased Premises.
Sub-Subtenant acknowledges that, except as specifically set forth in this
Sub-Sublease, no representations, statements or warranties, express or implied,
have been made by or on behalf of Sub-Sublandlord with respect to the condition
of the Sub-Subleased Premises or the Building, and that Sub-Sublandlord has made
no representation, statement or warranty as to the leasing of any personal
property, fixtures, or equipment in the Sub-Subleased Premises other than the
Walls/Partitions, Systems Furniture, Personal Property and Supplemental HVAC (as
each such term is defined below).
(b)    Systems Furniture and Modular Walls/Partitions. The configuration of the
Sub-Subleased Premises shall include modular walls and partitions, approximately
as shown on Exhibit B-l, attached hereto, (“Walls/Partitions”) and office
systems furniture also shown on Exhibit B-l, attached hereto (“Systems
Furniture”). Sub-Subtenant shall have the right to use the Walls/Partitions and
Systems Furniture as part of the Sub-Subleased Premises at no additional charge,
subject to the conditions hereof; provided, however, Subl-Sublandlord agrees to
remove any Systems Furniture or Walls/Partitions or Personal Property
(hereinafter defined) designated by Sub-Subtenant , all at Sub-Sublandlords’
sole cost and expense. Sub-Subtenant shall be present to designate such items
for removal on the day that Sub-Sublandlord moves out of the Subleased Premises.
If not insured by the Sublandlord, Sub-Subtenant shall insure the
Walls/Partitions and Systems Furniture under the special cause of loss business
property insurance required by Section 17.A.(1) of the Prime Lease, naming
Tenant as loss payee under such policy for the Walls/Partitions and Systems
Furniture. Provided that Sub-Subtenant receives the prior written consent of
Sublandlord and Sub-Sublandlord, Sub-Sublandlord’s consent not to be
unreasonably withheld, conditioned or delayed, Sub-Subtenant shall have the
right to perform modifications to the Wall/Partitions and/or Systems Furniture
in accordance with Section 2(b) of the Sublease.


2



--------------------------------------------------------------------------------




(c)    Office Furniture. In consideration for the rents and other promises
contained in this Sub-Sublease, Sub-Sublandlord shall sub-sublease to
Sub-Subtenant (and Sub-Subtenant shall sub-sublease from Sub-Sublandlord) the
furniture and equipment listed on Exhibit B-2 attached hereto (the “Personal
Property”) at no extra cost or expense to Sub-Subtenant. Sub-Sublandlord shall
remove any furniture and equipment located in the Sub-Sub-Subleased Premises in
excess of that set forth on Exhibit B-2 prior to the Sub-Sublease Commencement
Date and any items designated by Sub-Subtenant for removal on the day that
Sub-Sublandlord moves out of the Sub-Subleased Premises shall be removed within
three (3) business days thereafter. The parties hereby agree to amend and
replace Exhibit B-2 promptly following such date that Sub-Sublandord surrenders
the Sub-Subleased Premises to Sub-Subtenant. Sub-Sublandlord represents and
warrants that Sublandlord is the owner of the Personal Property, except as
indicated in Exhibit B-2; however Sub-Sublandlord has full authority to
sub-sublease such Personal Property to Sub-Subtenant. Sub-Subtenant shall not
have the right to remove all or any Personal Property from the Sub-Subleased
Premises and hereby agrees to return the Personal Property to Sub-Sublandlord at
the end of the Sub-Sublease Term in substantially the same condition as of the
date hereof, normal wear and tear and damage from casualty excepted, and
Sub-Subtenant shall make any necessary repairs or restoration to such Personal
Property in the event such damage or restoration is required as a result of the
negligent or willful misuse thereof by Sub-Subtenant. Unless insured by
Sublandlord, Sub-Subtenant shall be responsible to insure the Personal Property
under the special cause of loss business property insurance required by Section
17.A.(1) of the Prime Lease, naming Tenant as loss payee under such policy for
the Personal Property.
(d)    Supplemental HVAC. As of the date hereof, the Sub-Subleased Premises
contains and/or is served by supplemental HVAC equipment as set forth on Exhibit
B-3 (“Supplemental HVAC”). Sub-Subtenant shall have the right to use the
Supplemental HVAC under the terms and conditions hereinafter set forth.
Sub-Sublandlord makes no representation or warranty as to the capacity or output
of the Supplemental HVAC or to its sufficiency to service Sub-Subtenant’s
particular requirements in the Sub-Subleased Premises, and Sub-Subtenant
acknowledges that the Supplemental HVAC equipment is in its "as is, where is"
condition. Sub-Subtenant shall reimburse Sub-Sublandlord from time to time,
within thirty (30) days after invoice therefor, all costs for use of the
Supplemental HVAC actually incurred by Sub-Sublandlord pursuant to invoice from
Sublandlord, including, without limitation, costs for electricity and chilled
water or condenser water (including any costs for depreciation charged by
Landlord as set forth below) serving the Supplemental HVAC for use in the
Sub-Sublease Premises. Sub-Sublandlord shall not be required, under any
circumstance, to replace the Supplemental HVAC servicing the Sub-Subleased
Premises or to perform repairs or maintenance thereto, but shall use
commercially reasonable efforts to cause Sublandlord to require the services
covered under Supplement HVAC service contract to be performed. Sub-Subtenant
shall have no responsibility to replace the Supplemental HVAC or to perform
repairs or maintenance thereto.


3



--------------------------------------------------------------------------------




3.    Term.
(a)    Sub-Sublease Term. The term of this Sub-Sublease (the “Sub-Sublease
Term”) shall commence on October 15, 2016 (the “Sub-Sublease Commencement Date”)
and shall expire at midnight on December 15, 2018 (the “Sub-Sublease Expiration
Date”), unless sooner terminated or cancelled in accordance with the terms of
this Sub-sublease. If Sub-Sublandlord has not tendered possession of the
Sub-Subleased Premises to Sub-Subtenant on or before October 15, 2016, then
Sub-Subtenant, at its sole discretion, shall have the right to terminate this
Sub-Sublease by delivering written notice of such termination to Sub-Sublandlord
any time before October 31, 2016. There shall be no fee, payment, penalty or
other sum due from Sub-Subtenant in connection with Sub-Subtenant’s exercise of
its termination right in this Section 3(a). Notwithstanding anything contained
herein to the contrary, the October 15, 2016 date set forth above shall be
extended one day for each day that Sub-Sublandlord is delayed in delivering the
Sub-Subleased Premises to Sub-Subtenant due to actions of Sublandlord, it
employees, agents, or contractors or Sub-Subtenant or due to casualty or
Unavoidable Delay.
(b)    Early Entry. Provided no Default by Sub-Subtenant then exists, from and
after the date that is fifteen (15) days immediately prior to the Sub-Sublease
Commencement Date (such period, the “Early Access Period”), Sub-Subtenant shall
be permitted to access the Sub-Subleased Premises (subject to the provisions of
this subsection (b)) for purposes of inspecting same, surveying requirements,
moving and performing any move-related tasks, including installing furniture,
fixtures, equipment, voice and data systems, telecommunications cabling and
wiring in the Sub-Subleased Premises (subject to the provisions of this
Sub-Sublease, including, without limitation, Section 7 of this Sub-Sublease).
Such access to the Sub-Subleased Premises shall be subject to commercially
reasonable prior notice to and prompt approval by Sub-Sublandlord (each of which
notice and approval may be telephonic or by email correspondence), and shall be
at no charge to Sub-Subtenant, but in no event shall Sub-Subtenant be permitted
to commence business operations in the Sub-Subleased Premises prior to the
Sub-Sublease Commencement Date without the approval of Sub-Sublandlord.
Sub-Sublandlord shall use reasonable efforts to assist with the coordination of
Sub-Subtenant’s access to the Building and the Sub-Subleased Premises, such
assistance shall specifically include coordination with the Building’s property
manager. Notwithstanding the foregoing, neither Sub-Subtenant nor any agent,
contractor, representative, employee or invitee of Sub-Subtenant (collectively,
“Invitee”) shall enter the Sub-Subleased Premises during the Early Access Period
during those times that Sub-Sublandlord determines, in its reasonable
discretion, that such entry will substantially interfere with activities of
Sub-Sublandlord or Sub-Sublandlord’s agents or employees in the Sub-Subleased
Premises. Prior to each such event, Sub-Sublandlord shall notify Sub-Subtenant
of specific times during which Sub-Subtenant may make such entry. During the
Early Access Period, Sub-Subtenant and any of its Invitees shall use
commercially reasonable efforts to neither delay nor otherwise inhibit the work
being performed in the Sub-Subleased Premises by Sub-Sublandlord or
Sub-Sublandlord’s agents


4



--------------------------------------------------------------------------------




or employees. Sub-Sublandlord shall have no responsibility with respect to any
items placed in the Sub-Subleased Premises by Sub-Subtenant or any Invitee prior
to the Sub-Sublease Commencement Date, except to the extent any damage is caused
to such property due to Sub-Sublandlord’s gross negligence or willful
misconduct. Sub-Subtenant shall reimburse Sub-Sublandlord, within thirty (30)
days after invoice, all costs actually incurred by Sub-Sublandlord associated
with Sub-Subtenant’s access during the Early Access Period, including (i) costs
which are billed to Sub-Sublandlord by Sublandlord, including, without
limitation, engineering charges or overtime/extra hours service charges
associated with non-business hour access to the Building, if any, and (ii)
reasonable costs incurred by Sub-Sublandlord in repairing or replacing any
damage to the Sub-Subleased Premises required to be repaired by Sublandlord
under the Sublease or (iii) reasonable costs incurred by Sub-Sublandlord in
repairing or replacing damage to any property or equipment located therein and
required to be repaired by Sublandlord under the Sublease, which damage, in the
case of (ii) and (iii) above, was caused by Sub-Subtenant or its Invitees.
Notwithstanding anything in this Sub-Sublease to the contrary, all of the
provisions of this Sub-Sublease (including, without limitation, all insurance,
indemnity and utility provisions) shall apply during the Early Access Period,
except that during such period Sub-Subtenant shall not be obligated to pay Rent.
(c)    Extension Option. Provided that Sub-Subtenant elects to enter into a
direct lease with Landlord, then, at Sub-Subtenant’s election, the Sub-Sublease
Extension Date shall be extended to December 31, 2018 upon the same terms and
conditions set forth herein.
4.    Rent.
(a)    Base Sub-Subrent. Beginning on the Sub-Sublease Commencement Date, and
throughout the Sub-Sublease Term, Sub-Subtenant shall pay to Sub-Sublandlord, as
base sub-subrent hereunder, an annual rental (“Annual Base Sub-Subrent”) for
each Sub-Sublease Year in an amount set forth below, which Annual Base
Sub-Subrent shall increase as set forth below. For all purposes of this
Sub-Sublease, the term “Sub-Sublease Year” shall mean, with respect to the first
Sub-Sublease Year, the period commencing on the Sub-Sublease Commencement Date
and ending at midnight on the day immediately before the first anniversary of
the Sub-Sublease Commencement Date, and, with respect to future Sub-Sublease
Years, the one year periods ending on the anniversary of such date thereafter.
Annual Base Sub-Subrent through the Sub-Sublease Term shall be as follows:


5



--------------------------------------------------------------------------------




Sub-Sublease Year
Annual Base
Sub-Subrent per
Rentable Square
Foot
Annual Base Sub-Subrent
Monthly Installment
of Annual Base
Sub-Subrent
1
(Anticipated to be October 15, 2016 - October 14, 2017)*


$39.00
$1,219,959.00
$101,663.25
2
(Anticipated to be October 15, 2017 - October 14, 2018
$40.17
$1,256,557.77
$104,713.15
3
(Anticipated to be October 15, 2018 to December 15, 2018**)
$41.38
$1,294,254.50
$107,854.54

* Subject to abatement as set forth in Section 4(b) below.
** Subject to extension pursuant to Section 3(c) above.
(b)    Subrent Payments. The Annual Base Sub-Subrent for each Sub-Sublease Year
shall be payable by Sub-Subtenant to Sub-Sublandlord in equal monthly
installments in advance; provided, however, in lieu of payment to
Sub-Sublandlord, such payments shall be made directly to Sublandlord by
Sub-Subtenant, following prior written notice to Sub-Subtenant signed by both
Sublandlord and Sub-Sublandlord, if and to the extent required pursuant to the
Consent (defined in Section 23 hereof). All payments of Annual Base Sub-Subrent
shall be due and payable on the first day of each and every calendar month
during the Sub-Sublease Term. Sub-Subtenant’s obligation to pay Annual Base
Sub-Subrent hereunder that accrues during the Sub-Sublease Term shall survive
the expiration or earlier termination of this Sub-Sublease. In the event that
the Sub-Sublease Term commences on a date other than the first day of a calendar
month or expires on a day other than the last day of a calendar month, Annual
Base Sub-Subrent owed for less than a full month shall be prorated on the basis
of a 30-day month. Notwithstanding anything herein to the contrary, the first
three (3) full calendar months’ installments of Annual Base Sub-Subrent shall be
abated (e.g. if the Sub-Sublease Commencement Date is October 15, 2016, the
monthly installment of Annual Base Sub-Subrent shall be abated for November
2016, December 2016 and January 2017).
(c)    Additional Sub-Subrent. For purposes hereof “Additional Sub-Subrent”
means all other amounts (other than Annual Base Sub-Subrent) payable by
Sub-Subtenant to Sub-Sublandlord pursuant to this Sub-Sublease, including,
without limitation, costs arising from Sub-Subtenant’s use of the Supplemental
HVAC for servicing the Sub-Subleased Premises or electrical usage or costs
incurred by Sub-Sublandlord under the Sublease arising or resulting from Sub-


6



--------------------------------------------------------------------------------




Subtenant’s use of the Sub-Subleased Premises, including Sub-Subtenant’s payment
obligations pursuant to Section 10 below. Annual Base Sub-Subrent hereunder
shall be gross rent, such that Sub-Subtenant shall not be responsible to pay any
pass-through expense rental in connection with this Sub-Sublease, such as those
in Sections 5 B. and C of the Prime Lease and the Pass-Through Expense Rental
(as defined in the Sublease) which includes both Operating Expenses and Real
Estate Tax Expenses. Sub-Sublandlord shall continue to be responsible at its
sole cost and expense to pay all such Pass-Through Expense Rental required under
the Sublease, including Pass-Through Expense Rental for the Sub-Subleased
Premises. “Rent” as used herein shall mean Annual Base Sub-Subrent and
Additional Sub-Subrent.
5.    Permitted Use; Access. The Sub-Subleased Premises shall be used by
Sub-Subtenant only for general office use and uses ancillary thereto in
accordance with all applicable Laws and for no other purpose, except as may be
permitted by Sublandlord and the Prime Lease to the contrary. Subject to the
provisions of the Prime Lease and this Sublease, Sub-Sublandlord shall not
interfere with Sub-Subtenant’s accessing the Sub-Subleased Premises in
accordance with Section 12.A.(7) of the Prime Lease. Unless a longer time period
is required pursuant to the terms of the Sublease or Prime Lease,
Sub-Sublandlord shall not access the Sub-Subleased Premises unless
Sub-Sublandlord has provided Sub-Subtenant at least twenty-hour (24) hours’
advance written notice (except in case of emergency).
6.    Compliance with Sublease.
(a)    Obligations under the Sublease. Sub-Subtenant hereby acknowledges that it
has read the Sublease, a true, correct and complete copy of which is attached
hereto as Exhibit C and, except as set forth below, such Sublease is
incorporated herein by reference as fully as if the terms and provisions thereof
were set forth herein. Sub-Subtenant agrees to assume the same responsibilities
and duties that the Sub-Sublandlord has as “Subtenant” to the Sublandlord with
respect to the Sub-Subleased Premises, excepting matters relating to the
identification of the Sub-Subleased Premises, and the amount and due dates of
the rentals payable therefor, and other excluded or modified terms set forth
herein provided, however, in no event shall Sub-Sublandlord be deemed to have
assumed the responsibilities of the Sublandlord under the Sublease, unless such
responsibilities have been expressly assumed herein. Notwithstanding the
foregoing, upon the written request of Sub-Subtenant, Sub-Sublandlord agrees to
use commercially reasonable efforts to enforce its rights under the Sublease
against Sublandlord with respect to the Sub-Subleased Premises. Sub-Subtenant
shall have the right, at Sub-Subtenant’s sole cost and expense, to obtain
consents, approvals and waivers directly from Sublandlord, and shall have the
right to contact Sublandlord directly for enforcement of obligations of
Sublandlord with respect to the Sublease so long as the obligations of
Sub-Sublandlord as Subtenant under the Sublease are not increased by any of the
foregoing and Sub-Sublandlord does not incur any additional costs or expenses
under the Sublease resulting therefrom (or Sub-Subtenant agrees to reimburse
Sub-Sublandlord for such


7



--------------------------------------------------------------------------------




costs or expenses). If both Sublandlord’s and Sub-Sublandlord’s consent,
approval or waiver are required pursuant to the terms of this Sub-Sublease and
there are additional costs and expenses in connection with Sublandlord’s
consent, approval or waiver, Sub-Sublandlord shall not charge Sub-Subtenant any
additional amount in connection with its request for consent, approval or
waiver.
(b)    Incorporation of Sublease Provisions. In furtherance of the provisions of
Section 6(a), except as otherwise specifically provided for herein and to the
extent they are not inconsistent with the terms and conditions of this
Sub-Sublease, the sub-subletting effected hereby shall be upon all of the terms
and conditions of the letting effected by the Sublease, except the provisions of
the Sublease relating to “Sublandlord” shall be deemed to refer to
Sub-Sublandlord, the provisions thereof relating to “Subtenant” shall be deemed
to refer to Sub-Subtenant, the provisions of the Sublease relating to the Sublet
Premises (as defined in the Sublease) shall be deemed to refer to the
Sub-Subleased Premises, the provisions of the Sublease referring to the Sublease
shall be deemed to refer to this Sub-Sublease, and the provisions of the
Sublease relating to “Rent” shall be deemed to refer to Annual Base Sub-Subrent
and Additional Sub-Subrent (unless, in any of the foregoing cases, the context
otherwise requires). The foregoing notwithstanding, the following provisions of
the Sublease shall not be applicable to this Sub-Sublease (except for the
definitions contained therein): Section 4, 5, 7, 8, 11 (except for the
requirements of the Letter of Credit), 12, 13, 15, and 16. With respect to the
relationship between the Sub-Sublandlord and the Sub-Subtenant, the express
terms and conditions of the Sub-Sublease shall govern (and where the
Sub-Sublease is silent, the Sublease shall govern). If Sublandlord shall default
in the performance of any of its covenants or obligations under the Sublease,
Sub-Subtenant shall have the right, in the name of Sub-Sublandlord, to make any
demand or institute any action or proceeding at law or in equity or otherwise
against Sublandlord permitted under the Sublease for the enforcement of
Sublandlord’s obligations or covenants under the Sublease.
(c)    Avoidance of Sublease Termination. Sub-Sublandlord and Sub-Subtenant each
shall take no action or permit anything to be done which would cause a
termination of the Prime Lease or the Sublease (provided that Sub-Sublandlord
shall be entitled to terminate the Sublease pursuant to Section 9 of the
Sublease in connection with the exercise of its rights following any
condemnation or casualty affecting the Sub-Subleased Premises). Each of
Sub-Sublandlord and Sub-Subtenant shall indemnify, defend and hold the other
harmless from and against any loss, cost, damage or expense (including, without
limitation, court costs and reasonable attorneys’ fees) incurred as a result of
a breach by Sub-Sublandlord or Sub-Subtenant, as the case may be, of the
foregoing covenant. Without limiting any other right or remedy of Sub-Subtenant,
if Sublandlord seeks to terminate the Sublease in connection with the default or
alleged default by Sub-Sublandlord (or Subtenant under the Sublease),
Sub-Sublandlord shall take all action required to maintain the Sublease in full
force and effect for the benefit of Sub-Subtenant, and Sub-Sublandlord shall
take all action required to reinstate the Sublease.


8



--------------------------------------------------------------------------------




(d)    Actions Requiring Sublandlord Consent. Whenever Sub-Subtenant desires to
take any action that would require the consent of Sublandlord under the
Sublease, Sub-Subtenant shall only take such action if the consent of each of
Sublandlord and Sub-Sublandlord is obtained, which consent, in the case of
Sub-Sublandlord, shall automatically be deemed obtained if consented to by
Sublandlord so long as the obligations of Sub-Sublandlord as Subtenant under the
Sublease are not increased by any of the foregoing and Sub-Sublandlord does not
incur any additional costs or expenses under the Sublease resulting therefrom
(or Sub-Subtenant agrees to reimburse Sub-Sublandlord for such costs or
expenses).
7.    Alterations, Electrical Usage.
(a)    Alterations.
(i)    Sub-Subtenant shall not make or permit to be made any alterations,
additions, improvements, or modifications to the Sub-Subleased Premises (an
“alteration”) without (i) the prior written consent of Sub-Sublandlord and
Sublandlord, the latter’s consent to be deemed granted in accordance with
Section 6(d) above or, if Section 6(d) is not applicable, such consent not to be
unreasonably withheld, conditioned or delayed, and (ii), to the extent required
by the Prime Lease, the prior written consent of Landlord. If the alteration is
a Cosmetic Alteration, then Sub-Sublandlord’s consent shall not be required (but
Sub-Subtenant shall notify Sub-Sublandlord of such alteration). A “Cosmetic
Alteration” is an alteration that is (i) cosmetic in nature (e.g., painting,
wallcoverings, carpeting, hanging of artwork, and the like), and (ii) does not
require a building permit to perform. If the alteration is other than a Cosmetic
Alteration, then Sub-Sublandlord’s consent shall be required, which consent
shall not be unreasonably withheld, conditioned or delayed (and which consent
shall be deemed obtained if no response is made by Sub-Sublandlord to
Sub-Subtenant’s request for consent within ten (10) days after Sub-Subtenant’s
delivery of such written request to Sub-Sublandlord). Any alterations shall be
made at Sub-Subtenant’s expense, in a good and workmanlike manner by contractors
and subcontractors approved by Sublandlord, and, if required by the Prime Lease,
by Landlord, provided, however, with respect to alterations affecting the
Walls/Partitions or Systems Furniture, Sub-Subtenant shall use contractors,
subcontractors and vendors designated by Sublandlord. All alterations shall be
made only after Sub-Subtenant: (i) has obtained all necessary permits from
governmental authorities having jurisdiction and has furnished copies thereof to
Sublandlord, and (ii) has complied with all other requirements reasonably
imposed by Sublandlord, including without limitation any requirements due to the
underwriting guidelines of Sublandlord’s insurance carriers. At Sub-Subtenant’s
expense, Sub-Sublandlord shall join in submitting Sub-Subtenant’s plans for any
necessary governmental approval, if required by applicable law.
Sub-Sublandlord’s consent (or deemed consent) to any alterations and approval
(or deemed approval) of any plans and specifications constitutes approval of no
more than the concept of these alterations and not a representation or warranty
with respect to the quality or functioning of such alterations, plans and
specifications. Sub-Subtenant shall reimburse Sub-Sublandlord any


9



--------------------------------------------------------------------------------




charge actually incurred by Sub-Sublandlord by invoice from Sublandlord in
connection with any alteration performed by or on behalf of Sub-Subtenant
hereunder, and Sub-Sublandlord shall not charge Sub-Subtenant any amount in
addition thereto. Sub-Subtenant hereby agrees to indemnify and hold
Sub-Sublandlord harmless against and from any and all claims, damages, costs,
and fines arising solely out of the alterations performed by or on behalf of
Sub-Subtenant hereunder, except to the extent caused by the negligence or
willful misconduct of Sub-Sublandlord or anyone acting by or through
Sub-Sublandlord.
(ii)    All alterations performed by or on behalf of Sub-Subtenant shall remain
in place at the end of the Sub-Sublease Term unless Sublandlord requires removal
of same in writing, in which event, Sub-Subtenant shall be responsible to
restore those portions of the Sub-Subleased Premises altered by Sub-Subtenant
that are required to be restored by Sublandlord, at Sub-Subtenant’s sole cost
and expense on or prior to the end of the Sub-Sublease Term (including any early
termination thereof). Unless Sublandlord requires removal of any or all
alterations performed by or on behalf of Sub-Subtenant, Sub-Subtenant shall have
no obligation to remove the same. Upon written request from Sub-Subtenant to
Sub-Sublandlord, as permitted under Section 8(B) of the First Amendment to
Sublease, Sub-Sublandlord shall promptly request Sublandlord’s determination of
the restoration or removal of Walls/Partitions and Systems Furniture proposed by
Sub-Sublandlord to be modified in accordance with the provisions of this
Sub-Sublease, by delivering written request of such determination to
Sublandlord, accompanied by a set of plans and specifications showing the
proposed modifications (including identifying items that will be removed or
altered). Sub-Sublandlord shall use commercially reasonable efforts to enforce
its right under the Sublease to cause Sublandlord to respond within ten (10)
business days following receipt of Sub-Sublandlord’s written request for
Sublandlord’s determination (together with the plans and specifications
regarding the proposed modification) as to whether Sublandlord will require the
restoration or removal of the proposed modifications to the Walls/Partitions
and/or Systems Furniture. Sublandlord’s determination shall be promptly
delivered to Sub-Subtenant after Sub-Sublandlord’s receipt thereof.
Notwithstanding anything to the contrary in this Sub-Sublease, the Sublease or
the Prime Lease, Sub-Subtenant shall have no obligation to make or cause
improvements or alterations the Sub-Subleased Premises and shall have no
liability or responsibility to remove or restore any alterations made to the
Sub-Subleased Premises prior to the Commencement Date of this Sub-Sublease.
(iii)    Electrical Usage. Except to the extent caused by the negligence or
willful misconduct of Sub-Sublandlord, Sub-Subtenant hereby agrees to indemnify
and hold Sub-Sublandlord harmless against and from any and all claims, damages,
costs, and fines arising out of or connected with Sub-Subtenant’s use of
electricity in the Sub-Subleased Premises in excess of the Sub-Subleased
Premises Standard Electrical Capacity, which is five (5) watts per rentable
square foot of the Sub-Subleased Premises (convenience) and 1.5 watts per
rentable square foot Sub-Subleased Premises (lighting).


10



--------------------------------------------------------------------------------




8.    Liability for Damage or Injury and Indemnification.
(a)    Limitation of Liability; Indemnification. Sub-Sublandlord shall not be
liable for any damage to the Sub-Subleased Premises or any injury to persons
sustained by Sub-Subtenant or its employees, agents, invitees, guests, or other
persons caused by conditions or activities on the Sub-Subleased Premises or the
Building (including, without limitation, the Cafeteria, Fitness Center, Bike
Room or Shower Facilities), or activities of Sub-Subtenant in or upon the
Building (including, without limitation, use of the Cafeteria, Fitness Center,
Bike Room or Shower Facilities), except to the extent any loss, cost, damage or
expense is attributable to the gross negligence or intentional misconduct of
Sub-Sublandlord or its agents or employees, and subject to the waiver of
subrogation provisions hereof and in the Sublease. Subject to the waiver of
subrogation provisions set forth in subsection (b), below, except to the extent
caused by the negligence or willful misconduct of Sub-Sublandlord or its agents
or employees, (each of the foregoing, an “Indemnified Party”), Sub-Subtenant
hereby indemnifies and saves harmless the non-negligent Indemnified Parties from
any liability, loss, cost or expense (including, without limitation, reasonable
attorneys’ fees) arising out of (i) Sub-Subtenant’s use or occupancy of the
Sub-Subleased Premises, the Cafeteria, Fitness Center, Bike Room or Shower
Facilities and (ii) Sub-Subtenant’s failure to keep, observe or perform any of
the terms, provisions, covenants, conditions and obligations on Sub-Subtenant’s
part to be kept, observed or performed under this Sub-Sublease. Subject to the
waiver of subrogation provisions set forth in subsection (b), below, except to
the extent caused by the gross negligence or willful misconduct of
Sub-Subtenant, Sub-Sublandlord hereby indemnifies and saves harmless
Sub-Subtenant from any liability, loss, cost or expense (including, without
limitation, reasonable attorneys’ fees) arising out of (x) Sub-Sublandlord’s
failure to keep, observe or perform any of the terms, provisions, covenants,
conditions and obligations on Sub-Sublandlord’s part to be kept, observed or
performed under this Sub-Sublease and (y) the negligence or willful misconduct
of Sub-Sublandlord or anyone acting by or through Sub-Sublandlord.
Sub-Subtenant’s and Sub-Sublandlord’s obligation hereunder shall survive the
termination of this Sub-Sublease. Unless carried by Sublandlord, Sub-Subtenant
shall carry all insurance, in form and substance as required of Sub-Sublandlord
under the Sublease.
(b)    Waiver of Subrogation. Notwithstanding anything to the contrary in this
Sub-Sublease, whether the loss or damage is due to the negligence of
Sub-Sublandlord or its agents or employees, Sub-Subtenant hereby releases
Sub-Sublandlord and its agents and employees from responsibility for and waives
its entire claim of recovery for (i) any and all loss or damage to the personal
property of Sub-Subtenant located in the Sub-Subleased Premises arising out of
any of the perils which are covered by Sub-Subtenant’s property insurance policy
or which would be covered by an all-risk property insurance policy required to
be obtained by the terms herein if such policy was obtained by Sub-Subtenant, or
(ii) loss resulting from business interruption at the Sub-Subleased Premises,
arising out of any of the perils which may be covered by the business
interruption insurance policy carried by Sub-Subtenant or which would be covered
by a business


11



--------------------------------------------------------------------------------




interruption insurance policy required to be obtained by the terms herein, with
twenty-four (24) months coverage if such policy was obtained by Sub-Subtenant.
Similarly, notwithstanding anything to the contrary in this Sub-Sublease,
whether the loss or damage is due to the negligence of Sub-Subtenant or its
agents or employees, Sub-Sublandlord hereby releases Sub-Subtenant and its
agents and employees from responsibility for and waives its entire claim of
recovery for any and all loss or damage to personal property of Sub-Sublandlord
located in the Sub-Subleased Premises, arising out of any of the perils which
are covered by any such property insurance or business interruption insurance
which Sub-Sublandlord obtains or would be covered if any such policy was
obtained by Sub-Sublandlord if such policy was required to be obtained by the
terms herein. Sub-Sublandlord and Sub-Subtenant shall each cause its respective
insurance carrier(s) to consent to such waiver of all rights of subrogation
against the other, and to issue an endorsement to all policies of insurance
obtained by such party confirming that the foregoing release and waiver will not
invalidate such policies. Sub-Subtenant shall only be required to obtain such
insurance waiver if and to the extent Sublandlord has not done so for the
benefit of Subtenant under the Sublease.
9.    Assignments and Subleases.    
(a)    Sub-Subtenant shall not have the right to assign, mortgage, pledge or
otherwise encumber this Sub-Sublease or any interest herein (including any
assignment by operation of law), or sub-sublet all or any part of the
Sub-Subleased Premises (any of the foregoing, a “transfer”) without the prior
written consent of either Sub-Sublandlord or Sublandlord, including, without
limitation, transfers to Permitted Transferees (hereinafter defined).
Sub-Sublandlord’s approval shall be deemed given in accordance with Section 6(d)
of this Sub-Sublease and if Section 6(d) of this Sub-Sublease does not apply,
such approval shall not be unreasonably withheld, conditioned or delayed. No
assignment or sub-subletting shall relieve Sub-Subtenant from primary liability
for all obligations of Sub-Subtenant under this Sub-Sublease, whether accruing
before or after the date of such assignment or sub-subletting. For purposes of
this Sub-Sublease, the term “sublet” or “sub-sublet” shall be deemed to include
the granting of any rights of occupancy of any portion of the Sub-Subleased
Premises. Any attempted transfer in violation of the requirements of this
Section 9 shall be null and void and of no force or effect. Notwithstanding
anything to the contrary in the Prime Lease or Sublease, Sub-Sublandlord shall
not have recapture rights.
(b)    Except for transfers to Permitted Transferees, if Sub-Subtenant wishes to
enter into a transfer, Sub-Subtenant must provide not less than ten (10) days’
prior written notice thereof to Sub-Sublandlord, which notice shall include the
proposed effective date of such assignment or sublease, and in the case of a
proposed sublease, shall specify the space to be sublet.
(c)    The consent (or deemed consent) by Sub-Sublandlord to any transfer shall
neither be construed as a waiver or release of Sub-Subtenant from any covenant
or obligation of Sub-Subtenant under this Sub-Sublease, nor as relieving
Sub-Subtenant from giving Sub-


12



--------------------------------------------------------------------------------




Sublandlord the aforesaid ten (10) days’ notice of, or from obtaining the
consent of Sub-Sublandlord as and in accordance with subsection (a) above, to,
any further transfer. The collection or acceptance of rent from any such
transferee shall not constitute a waiver or release of Sub-Subtenant from any
covenant or obligation of Sub-Subtenant under this Sub-Sublease, except as
expressly agreed by Sub-Sublandlord in writing.
(d)    Notwithstanding anything contained herein to the contrary, the
Sub-Subleased Premises may be occupied by, or subleased or assigned to, a
Sub-Subtenant Affiliate (as hereinafter defined), and such occupancy, assignment
or sublease shall be permitted provided Sub-Subtenant delivers notice thereof to
Sub-Sublandlord prior to such occupancy, assignment or sublease and such
Sub-Subtenant Affiliate agrees in writing to assume all obligations of
Sub-Subtenant under this Sub-Sublease. For purposes of this subparagraph, a
“Sub-Subtenant Affiliate” shall mean an entity that, directly or indirectly
Controls, is Controlled by, or is under common Control with Sub-Subtenant. For
purposes of this subparagraph, “Control” shall mean ownership of sufficient
stock or membership or partnership interests of an entity to have voting control
of such entity (such as ownership of 50% or more of the outstanding voting stock
of a corporation or of the outstanding membership, partnership or other similar
interest if such entity is not a corporation). Notwithstanding anything
contained herein to the contrary, Sub-Subtenant may assign this Sub-Sublease to
an entity with which Sub-Subtenant merges, consolidates or which purchases all
or substantially all of Sub-Subtenant’s stock or assets (a “Successor”) without
Sub-Sublandlord’s prior written approval. The term “Permitted Transferee” shall
mean a Sub-Subtenant Affiliate or Successor, and the term “Permitted Transfer”
shall mean a transfer to Permitted Transferee in accordance with this Section
9(d). In the event of a transfer to a Sub-Subtenant Affiliate, Sub-Subtenant
shall not be released from any covenant or obligation of Sub-Subtenant under
this Sub-Sublease, but shall remain jointly and severally liable with
Sub-Subtenant Affiliate for the performance of all covenants and obligations
hereunder. In the event of a transfer to a Successor, such Successor shall
expressly assume all obligations of Sub-Subtenant under this Sub-Sublease in
writing.
10.    Services and Amenities.
(a)    Services. Anything contained in this Sub-Sublease to the contrary
notwithstanding, the only services or rights to which Sub-Subtenant is entitled
hereunder are those to which Sub-Sublandlord is entitled under the Sublease from
Sublandlord. In the event Sub-Sublandlord is entitled to any rental abatement on
account of any interruption of essential services to the Sub-Subleased Premises
(and not other portions of the Subleased Premises subleased by Sub-Sublandlord
pursuant to the Sublease) pursuant to the terms of the Sublease, Sub-Subtenant
shall be entitled to proportionately abate its rental obligations hereunder for
the same period of time. Sub-Subtenant shall, within thirty (30) days of demand,
pay or reimburse Sub-Sublandlord for all costs and expenses actually incurred by
Sub-Sublandlord (i) payable under the Sublease arising


13



--------------------------------------------------------------------------------




solely out of Sub-Subtenant’s acts or omissions with respect to this
Sub-Sublease or the Sub-Subleased Premises or Sub-Subtenant’s requests for
services in excess of those provided by Landlord and included in Operating
Expenses under the Prime Lease in connection with the Sub-Subleased Premises and
(ii) for services to the Sub-Subleased Premises requested in writing by
Sub-Subtenant which are provided directly by Sublandlord and billed to
Sub-Sublandlord, including (a) supplemental chilled or condenser water, (b)
above building standard or overtime HVAC, (c) extra cleaning, (d) overtime or
dedicated freight elevator service, and (e) any maintenance, repair or other
service for which a separate charge is payable to Landlord under the Prime Lease
or which is provided by Sublandlord, and (f) any janitorial service in excess of
those described on Exhibit E of the Prime Lease. Sublandlord currently causes
the carpeting in the elevator lobby of the Sub-Subleased Premises to be cleaned
approximately once per quarter, which frequency exceeds that set forth in the
standard janitorial specifications set forth on Exhibit E of the Prime Lease;
such excess is not subject to a separate charge.. To the extent Sub-Sublandlord
is billed for such costs, Sub-Subtenant shall pay the excess charge to
Sub-Sublandlord that is allocable to the Sub-Subleased Premises as Additional
Sub-Subrent from time to time. Sublandlord currently maintains the Supplemental
HVAC, as well as the water heaters, water filters, VAV boxes, and appurtenances
thereto. To the extent Sub-Sublandlord is billed by Sublandlord for such costs
attributable to the Sub-Subleased Premises, Sub-Subtenant shall pay its
proportionate share of such maintenance costs to Sub-Sublandlord as Additional
Sub-Subrent from time to time. Sub-Sublandlord shall charge Sub-Subtenant the
actual costs of those excess services set forth in this Section 10(a) and in no
event add any costs or expenses to Sub-Subtenant’s proportionate share of such
costs, such as a management fee, administration fee, or other markup. Notices
from Sub-Subtenant requesting overtime HVAC services shall be delivered to the
Director fo Support Services for the Corporate Executive Board Company (or such
other contact of which Sub-Sublandlord notifies Sub-Subtenant from time to
time). The current cost for overtime HVAC services is: i) Eighty-nine dollars
and 50 cents ($89.50) per hour for up to three (3) hours; and ii) One hundred
and ninety-six dollars and 50 cents ($196.50) per hour for four (4) or more
hours. Sub-Sublandlord shall provide Sub-Subtenant with up to two hundred
twenty-five (225) access card keys for its employees at Five and 00/100 Dollars
($5.00) per card. Sub-Subtenant may obtain additional or replacement access card
keys for its employees by written request to Sub-Sublandlord, at
Sub-Sublandlord’s actual cost therefor. Security management is provided to
Building by Kastle Systems.




14



--------------------------------------------------------------------------------




(b)    Amenities.    Subject to Sublandlord’s prior written approval,
Sub-Subtenant shall have access to and use of, at no cost to Sub-Subtenant, the
Cafeteria and Fitness Facility (as such terms are defined in the Sublease) upon
the same terms and conditions set forth in the Sublease. If Sublandlord does not
provide such written, Sections 28(a), (b) and (d) of the Sublease shall not
apply. Sub-Subtenant shall have access to and use of the bike room and shower
facilities provided by Landlord in accordance with the terms of the Sublease.
Sub-Subtenant acknowledges that Sub-Sublandlord does not have sole authority
over the amenities in this Subsection 10(b); however, Sub-Sublandlord shall not
take any action or permit anything to be done which would cause Sub-Subtenant to
lose its rights to the use and access of the Cafeteria, Fitness Facility, bike
room and shower facilities.
11.    Default.    In the event that Sub-Subtenant shall be in default beyond
any applicable notice and cure period of any covenant or obligation under this
Sub-Sublease, or if any other default set forth in Section 19 of the Prime Lease
occurs with respect to Sub-Subtenant and is not cured within the applicable
notice and cure periods set forth in such Section 19, then Sub-Sublandlord shall
have available to it all of the remedies available to Sublandlord under the
Sublease in the event of a like default or failure on the part of the Subtenant
thereunder. Sub-Subtenant shall have the same cure periods and notice rights in
connection with a default under this Sub-Sublease as Tenant has under the Prime
Lease; provided, however, if Sub-Sublandlord receives a notice of default from
Sublandlord relating to a default by Sub-Subtenant, then Sub-Sublandlord shall
immediately provide the notice to Sub-Subtenant and the period of time to cure
such Sub-Subtenant default set forth in such default notice shall govern.
Sub-Sublandlord shall use commercially reasonable efforts to mitigate its
damages resulting from a default under this Sub-Sublease by Sub-Subtenant beyond
any applicable notice and cure period. Notwithstanding anything contained herein
to the contrary, except with respect to payments that are required to be made by
Sub-Subtenant directly to Sub-Sublandlord hereunder which fail to be paid within
the timeframes required hereby, Sub-Sublandlord shall not declare a default
against Sub-Subtenant unless Sublandlord has delivered a notice of such default
to Subtenant under the Sublease with respect to the actions or omissions of
Sub-Subtenant (including failure of Sub-Subtenant to pay Sub-Subrent directly to
Sublandlord). In no event shall Sub-Subtenant be liable for consequential or
punitive damages.
12.    No Waiver. The failure of either party to insist at any time upon the
strict performance of any covenant or agreement herein, or to exercise any
option, right, power or remedy contained in this Sub-Sublease shall not be
construed as a waiver or a relinquishment thereof for the future. No act or
thing done by Sub-Sublandlord or its agents during the term hereof shall be
deemed an acceptance or surrender of the Sub-Subleased Premises, and no
agreement to accept a surrender of the Sub-Subleased Premises shall be valid
unless in writing and signed by Sub-Sublandlord.
13.    Surrender of Sub-Subleased Premises; Holdover. Upon the expiration or
other termination of the Sub-Sublease Term, Sub-Subtenant shall quit and
surrender to Sub-Sublandlord


15



--------------------------------------------------------------------------------




the Sub-Subleased Premises, broom clean, in good order and condition, ordinary
wear and tear and damage from casualty excepted, and Sub-Subtenant shall remove
all of its property as provided in Section 10.B. of the Prime Lease.
Sub-Subtenant shall only be required to remove alterations that are required to
be removed by Sublandlord in writing and are not the obligation of
Sub-Sublandlord to be removed pursuant to the terms of the Sublease. In the
event of holding over by Sub-Subtenant or any person or entity claiming under
Sub-Subtenant after expiration or other termination of the Sub-Sublease Term, or
in the event Sub-Subtenant continues to occupy the Sub-Subleased Premises after
the termination of Sub-Subtenant’s right of possession due to a default by
Sub-Subtenant, such holding over or possession shall constitute a tenancy at
sufferance. In the event of any such holding over, Sub-Sublandlord shall have
the right, in accordance with applicable law, to enter upon and take possession
of the Sub-Subleased Premises. Sub-Subtenant shall, throughout the entire
holdover period, pay Rent at the times and in the manner required by this
Sub-Sublease; provided, however, if Sub-Subtenant holds over in the
Sub-Subleased Premises after the Sub-Sublease Expiration Date, and if
Sub-Sublandlord desires to repossess the Sub-Subleased Premises at any time
after the Sub-Sublease Expiration Date, then Sub-Sublandlord shall deliver
written notice requiring Sub-Subtenant to vacate the Sub-Subleased Premises (the
“Vacation Notice”), which vacation and surrender shall occur not earlier than
the later of (x) thirty (30) days after the Vacation Notice or (y) the
Termination Date (the “Vacation Date”). If Sub-Subtenant has not vacated and
surrendered the Sub-Subleased Premises to Sub-Sublandlord on or before the
Vacation Date, then, from and after the Vacation Date, and during the holdover
period, in addition to Sub-Sublandlord’s other rights and remedies,
Sub-Subtenant shall pay Monthly Base Sub-Subrent to Sub-Sublandlord in an amount
equal to 150% of the Monthly Base Sub-Subrent in effect during the last month of
the Sub-Sublease Term, prorated for the number of days of holdover past the
Vacation Date. No holding over by Sub-Subtenant after the expiration of the
Sub-Sublease Term and no acceptance of Rent by Sub-Sublandlord during a holdover
period, whether with or without the consent of Sub-Sublandlord, shall be
construed to extend the Sub-Sublease Term or prevent Sub-Sublandlord from
recovering immediate possession of the Sub-Subleased Premises by summary
proceedings or otherwise. In addition, in the event of any unauthorized holding
over by Sub-Subtenant which results in holdover under the Sublease by
Sub-Sublandlord, Sub-Subtenant will protect, defend, indemnify and hold
Sub-Sublandlord harmless from and against any claims, demands, liability, costs,
expenses or damages (including reasonable attorneys’ fees) for which
Sub-Sublandlord may become liable to Sublandlord under the Sublease due to such
holding over.
14.    Security Deposit.
(a)    Within one (1) business day after Sub-Sublandlord provides Sub-Subtenant
with written notice of Landlord’s and Sublandlord’s acceptance of this
Sub-Sublease, Sub-Subtenant shall deliver to Sub-Sublandlord a security deposit
(“Security Deposit”) in the amount of the then-current amount of three (3)
Monthly Installments of Annual Base Sub-Subrent, which Security Deposit may be
in the form of cash or a letter of credit that conforms to the requirements for
the


16



--------------------------------------------------------------------------------




form of Letter of Credit set forth in Section 11(b) of the Sublease, to secure
the payment and performance by Sub-Subtenant of all of Sub-Subtenant’s
obligations, covenants, conditions and agreements under this Sub-Sublease. If in
the form of cash, Sub-Sublandlord shall not be required to keep the Security
Deposit separate from other funds or accounts of Sub-Sublandlord and the
Security Deposit shall not bear interest. If Sub-Subtenant defaults in the
observance or performance of any of such terms and conditions (beyond any
applicable notice and cure period of any covenant or obligation under this
Sub-Sublease), Sub-Sublandlord may use or apply all or any part of the Security
Deposit for the payment of any Rent not paid when due or for the payment of any
other amounts due Sub-Sublandlord by reason of such default, including any
actual and reasonable costs of Sub-Sublandlord’s observing or performing such
terms or conditions on Sub-Subtenant’s behalf and any deficiencies in reletting
or damages incurred by Sub-Sublandlord. If Sub-Sublandlord shall use or apply
all or any part of the Security Deposit, Sub-Subtenant shall, within five (5)
business days’ after receipt of written notice of such use or application,
deliver to Sub-Sublandlord additional funds so as to restore the Security
Deposit to the amount specified above. If Sub-Subtenant shall faithfully observe
and perform all of the terms and conditions of this Sub-Sublease or cure any
default thereof, the Security Deposit, or so much thereof as shall not have been
used or applied in accordance with this Section 14, shall be returned to
Sub-Subtenant within thirty (30) days after the expiration or sooner termination
of this Sub-Sublease and the vacation and surrender of the Sub-Sublet Premises
in accordance with this Sub-Sublease. In the event of any assignment of
Sub-Sublandlord’s interest in this Sub-Sublease, Sub-Sublandlord shall transfer
the Security Deposit to such assignee, in which event such assignee shall hold,
use and apply the Security Deposit in accordance with the covenants, terms and
conditions of this Sub-Sublease. Following receipt of written notice of transfer
of the Security Deposit, Sub-Subtenant shall look solely to the assignee for the
return of the Security Deposit and Sub-Sublandlord shall thereupon be released
from all liability to Sub-Subtenant for the return of the Security Deposit.
Sub-Subtenant shall not assign (other than to a permitted assignee of this
Sub-Sublease) or encumber its interest in the Security Deposit and no such
assignment or encumbrance shall be valid or binding upon Sub-Sublandlord unless
Sub-Sublandlord provides written consent to such assignment or encumbrance.
Broker. Each party represents and warrants to the other that, except for CBRE,
Inc. (“Sub-Sublandlord’s Broker”) and Jones Lang LaSalle Brokerage, Inc.
(“Sub-Subtenant’s Broker” and, together with Sub-Sublandlord’s Broker,
“Brokers”) (i) no broker brought about this transaction or dealt with either
party in connection herewith, and (ii) neither party has had any dealings with
any real estate broker, finder or other person, with respect to this
Sub-Sublease in any manner. Each party agrees to indemnify, defend and hold
harmless the other against and from any and all losses, costs, claims, damages
and expenses (including, without limitation, reasonable attorneys’ fees) which
may be claimed by any broker (other than the Brokers) by reason of any dealings,
actions or agreements with the indemnifying party. Sub-Sublandlord agrees to
compensate the Brokers pursuant to the terms of a separate agreement between
Sub-Sublandlord and the Brokers.


17



--------------------------------------------------------------------------------




(b)    If Tenant is not currently in a monetary default beyond any applicable
notice and cure periods as of April 15, 2017 and October 15, 2017 respectively
(a) prior to April 15, 2017, then the amount of the Security Deposit shall be
reduced to two (2) Monthly Installments of Annual Base Sub-Subrent, and (b)
prior to October 15, 2017, then the amount of the Security Deposit shall be
reduced to one and one half (1.5) Monthly Installments of Annual Base
Sub-Subrent. If the Security Deposit is held in cash, Landlord shall return to
Tenant one (1) Monthly Installment of Annual Sub-Subrent within five (5) days
following each applicable reduction date (i.e. by April 20, 2017 and October 20,
2017). If the Security Deposit is held in the form of a letter of credit,
Landlord and Tenant shall cooperate to cause the appropriate reduction in the
letter of credit within five (5) days after each applicable reduction date.
15.    Notices. Sub-Sublandlord shall concurrently send to Sub-Subtenant copies
of any notices to Sublandlord or Landlord and shall immediately deliver to
Sub-Subtenant copies of any notices from Sublandlord or Landlord. All notices
given or required to be given pursuant to the provisions hereof shall be in
writing and shall only be sent by reputable overnight delivery service or
certified mail, postage prepaid, return receipt requested, to the following
addresses, or to such other address as the party to be notified shall specify in
writing by such notice:
Sub-Sublandlord:
Rosetta Stone Ltd.

135 West Market Street
Harrisonburg, VA 22801
Attention: General Counsel


Sub-Subtenant:
SNAGAJOB.COM

At the Sub-Subleased Premises
Attn: Alisha A. Rodrigues


With a copy to:
Cooley LLP
11951 Freedom Drive
Suite 1500
Reston, Virginia 20190
Attn: Michelle G. Schulman


Notices shall be deemed given and effective upon the date of delivery (or
refusal to accept delivery) if delivered by hand or overnight delivery service,
and upon the date set forth on the return receipt therefor if delivered by
certified mail.
16.    Parking. Sub-Subtenant shall have the ongoing right, but not the
obligation, to obtain non-reserved, first-come, first-served parking contracts,
by contracting directly with the Garage Operator, for the parking of up to
thirty-seven (37) automobiles in the Garage upon the same rental, terms and
conditions in the parking contracts that the Garage makes available to
Sub-Sublandlord,


18



--------------------------------------------------------------------------------




and Sub-Sublandlord hereby relinquishes and shall have no further rights with
respect to such spaces under the Sublease. The current rates paid by
Sub-Sublandlord to Garage are: i) One hundred and seventy-five dollars ($175)
per general parking space; and ii) Three hundred and fifty dollars ($350) per
reserved parking space. All parking rights granted to Sub-Subtenant shall be at
Sub-Subtenant’s sole risk. Sub-Subtenant shall obtain parking access keys
directly from Sublandlord at Sub-Subtenant’s expense. Notwithstanding anything
to the contrary in the Sublease, Sub-Sublandlord shall not have the right to
issue permits (or to cause such issuance) or establish other reasonable parking
controls (or cause such controls to be established) in addition to those in
place as of the date hereof.
17.    Sub-Subtenant Signage. Subject to written approval by Sublandlord,
Sub-Subtenant shall have the right to install, at its expense, (a) signage in
the Building lobby and (b) suite entry signage at the entrance to the
Sub-Subleased Premises, in a location and with dimensions as approved by
Sublandlord. Sub-Subtenant shall be permitted to remove Sub-Sublandlord’s
signage in order to install its signage. Sub-Subtenant acknowledges and agrees
that the Building does not have a lobby directory. Sub-Sublandlord shall
cooperate in good faith to obtain any required approvals to lobby and suite
entry signage; provided, however, if Sublandlord and Landlord (if required under
the Prime Lease) do not approve the signage, the Sub-Sublandlord and
Sub-Subtenant shall work together in good faith to redesign the signage package
and resubmit to the necessary parties.
18.    Waiver of Jury Trial. THE PARTIES HERETO EACH HEREBY WAIVES ALL RIGHT TO
TRIAL BY JURY IN ANY CLAIM, ACTION, PROCEEDING OR COUNTERCLAIM BY EITHER PARTY
AGAINST THE OTHER ON ANY MATTERS ARISING OUT OF OR IN ANY WAY CONNECTED WITH
THIS SUB-SUBLEASE, THE RELATIONSHIP OF THE PARTIES HERETO OR SUB-SUBTENANT’S USE
OR OCCUPANCY OF THE SUB-SUBLEASED PREMISES.
19.    Reciprocal Litigation Costs. In the event of any litigation between
Sub-Sublandlord and Sub-Subtenant, the unsuccessful party as determined by a
court of competent jurisdiction shall reimburse the successful party for all
reasonable legal fees, court costs and out-of-pocket expenses incurred by the
successful party in prosecuting or defending any such action. For the purposes
of this Section 20, “litigation” shall include any legal proceeding or retention
of an attorney to enforce any right or obligation under this Sub-Sublease.
20.    Estoppel Certificates. Each party shall, from time to time, within ten
(10) business days following request by the other party, execute and deliver to
such persons as requested by such party, a statement certifying that this
Sub-Sublease is unmodified and in full force and effect (or if there have been
modifications, that the same is in full force and effect as so modified),
stating the dates to which Annual Base Sub-Subrent and other charges payable
under this Sub-Sublease have


19



--------------------------------------------------------------------------------




been paid, and stating that, to the certifying party’s knowledge, the requesting
party is not in default hereunder (or if a default is alleged to exist, stating
the nature of such alleged default).
21.    Representations. Sub-Sublandlord represents and warrants that, as of the
date hereof: (a) to the best of Sub-Sublandlord’s knowledge, as of the
Sub-Sublease Commencement Date the Sub-Subleased Premises are in compliance with
all applicable Laws and all systems servicing the Sub-Subleased Premises,
including mechanical, electrical and plumbing systems and the Supplemental HVAC,
are in good working order and repair, (b) Sub-Sublandlord has not caused the
presence of Hazardous Materials in, on or under the Sub-Subleased Premises, (c)
Sub-Sublandlord has not received any notice from the Sublandlord asserting that
Sub-Sublandlord is in Default under the Sublease and, to its knowledge, it is
not aware of any default on its part under the Sublease, (d) the Sublease is
unmodified and in full force and effect; and (e) Sub-Sublandlord has the power
and authority to enter into this Sub-Sublease. Sub-Subtenant represents and
warrants that it has the power and authority to enter into this Sub-Sublease.
22.    Consent of Sublandlord. The parties shall enter into the Consent of
Sublandlord letter agreement substantially in the form attached hereto as
Exhibit A on or about the date hereof the (“Consent”). If Sublandlord fails to
execute the Consent within thirty (30) days after written request therefor,
following full execution and delivery by both parties of this Sub-Sublease, then
either party shall have the right to terminate this Sub-Sublease by written
notice thereof to the other party and Sublandlord, which must be delivered
within five (5) business days after expiration of such thirty (30) day period
(time being of the essence), else such right to terminate is automatically
waived and of no further force or effect.
23.    Miscellaneous.
(a)    Time of the Essence. Time is of the essence in the performance by both
parties with respect to their obligations hereunder.
(b)    Severability. In the event any part of this Sub-Sublease is held to be
unenforceable or invalid for any reason, the balance of this Sub-Sublease shall
not be affected and shall remain in full force and effect during the term of
this Sub-Sublease.
(c)    Binding Effect. The covenants, conditions, agreements, terms and
provisions of this Sub-Sublease shall be binding upon and shall inure to the
benefit of the parties hereof and each of their respective successors and
assigns, subject to the restrictions and limitations set forth herein.
(d)    Governing Law. It is the intention of the parties hereto that this
Sub-Sublease (and the terms and provisions hereof) shall be construed and
enforced in accordance with the laws of the Commonwealth of Virginia.


20



--------------------------------------------------------------------------------




(e)    Entirety. It is understood and agreed by and between the parties hereto
that this Sub-Sublease and the Consent contain the final and entire agreement
between the parties relative to the subject matter hereof, and that they shall
not be bound by any terms, statements, conditions or representations relative to
the subject matter hereof, oral or written, express or implied, not herein
contained. This Sub-Sublease may not be changed or terminated orally or in any
manner other than by an agreement in writing and signed by all parties hereto.
(f)    Submission Not an Offer. The submission of this Sub-Sublease by either
party to the other shall not constitute an offer by such party and neither party
shall be bound in any way unless and until this Sub-Sublease is executed and
delivered by both parties.
(g)    Counterparts. This Sub-Sublease may be executed in two (2) or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
(h)    Exhibits. The exhibits attached hereto are made a substantive part of
this Sub-Sublease.
(i)    Appointment of Resident Agent. For purposes of § 55-218.1 of the Code of
Virginia, Sub-Sublandlord appoints as its resident agent:_____________________.
(j)    No Recordation. Neither party shall have the right to record this
Sub-Sublease or the Sublease.
(k)    Intentionally omitted.
(l)    Quiet Enjoyment. Sub-Sublandlord covenants and agrees with Sub-Subtenant
that so long as no default by Sub-Subtenant exists under this Sub-Sublease after
notice and applicable cure periods have passed, Sub-Subtenant shall have quiet
and undisturbed and continuous possession of the premises, free from any claims
against the Sub-Sublandlord and all persons claiming under it, by or through the
Sub-Sublandlord.
(m)    No Merger or Imputed Obligations. The covenants, representations,
warranties, and obligations of Sub-Subtenant under this Sub-Sublease shall apply
only to Sub-Subtenant and shall not be conferred or imputed to Sublandlord under
the Sublease or to Tenant under the Prime Lease, regardless of any unity of
identity among the entities comprising Sub-Subtenant, Sublandlord and Tenant.
Each of the Prime Lease, Sublease, and Sub-Sublease shall be and remain separate
and distinct documents and none of the rights and obligations among them shall
merge notwithstanding unity of identity among parties thereto.
[Signature Page Follows]


21



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have made and entered into this
Sub-Sublease Agreement under seal as of the date and year first set forth above.




WITNESS/ATTEST:






 [signed as witness]
SUB-SUBTENANT:


SNAGAJOB.COM


By: /s/ Keith Haas   


Name: Keith Haas   
Title: CFO   








WITNESS/ATTEST:






 Vivian Dinh
SUB-SUBLANDLORD:


ROSETTA STONE LTD.




By: /s/ Thomas M. Pierno   


Name: Thomas M. Pierno   
Title: CFO   









Exhibits to be attached:


Exhibit A:     Form of Consent of Sublandlord
Exhibit B-1:     Walls/Partitions and Systems Furniture
Exhibit B-2:     Personal Property
Exhibit B-3:     Supplemental HVAC
Exhibit C:     Prime Lease and Sublease
Exhibit D:     Sub-Subleased Premises










22

